                Case 2:20-cv-00974-RSM Document 11 Filed 09/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9

10   LANDMARK TECHNOLOGY, LLC,                                  Case No. 2:20-cv-00974-RSM

11                                           Plaintiff,         STIPULATION AND JOINT MOTION
                                                                TO EXTEND DEADLINES
12            v.

13   STONEWAY ELECTRIC SUPPLY CO.,                              NOTE ON MOTION CALENDAR:
                                                                September 17, 2020
14                                        Defendant.

15                                                              JURY DEMAND

16

17            Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiff Landmark Technology, LLC
18   (“Landmark”) and Defendant Stoneway Electric Supply Co. (“Stoneway”) hereby stipulate and
19   jointly move the Court for an extension of the September 18, 2020 deadline for the Parties to reopen
20   the case. See Dkt #8, Minute Order of Dismissal. The Parties propose the deadlines be extended by
21   ten (10) days to September 28, 2020. The reasons for this Stipulation and Joint Motion is that the
22   Parties have agreed in principle to settle this case and need the additional ten days to perfect settlement
23   documentation and ensure implementation of all settlement conditions.
24   //
25

26



     STIPULATION AND JOINT MOTION                                                   FOSTER GARVEY PC
     TO EXTEND DEADLINES - 1                                                     1111 THIRD AVENUE, SUITE 3000

     Case No. 2:20-cv-00974-RSM                                                SEATTLE, WASHINGTON 98101-3292
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     FG:53924474.1
                Case 2:20-cv-00974-RSM Document 11 Filed 09/21/20 Page 2 of 3


 1   DATED this 17th day of September, 2020.

 2

 3    By: /s/ Benjamin Hodges                     By: /s/ John A. Lee
      Benjamin Hodges, WSBA No. 49301             John A Lee, WSBA No. 35550
 4    FOSTER GARVEY PC                            BANIE & ISHIMOTO, LLP
      1111 Third Avenue, Suite 3000               3705 Haven Ave., # 137
 5
      Seattle, Washington 98101-3292              Menlo Park, CA 94025
 6    Telephone: (206) 447-4400                   Telephone: (650) 241-2774
      Facsimile: (206) 447-9700                   Facsimile: (650) 241-2770
 7    Email: ben.hodges@foster.com                Email: jlee@banishlaw.com
 8    Attorney for Defendant,                     Attorney for Plaintiff
      Stoneway Electrical Supply Co.              Landmark Technology, LLC
 9

10

11
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13

14   DATED: September 21, 2020.

15

16

17                                             RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26



     STIPULATION AND JOINT MOTION                                      FOSTER GARVEY PC
     TO EXTEND DEADLINES - 2                                        1111 THIRD AVENUE, SUITE 3000

     Case No. 2:20-cv-00974-RSM                                   SEATTLE, WASHINGTON 98101-3292
                                                                PHONE (206) 447-4400 FAX (206) 447-9700

     FG:53924474.1
                Case 2:20-cv-00974-RSM Document 11 Filed 09/21/20 Page 3 of 3


 1
                                       CERTIFICATE OF SERVICE
 2
              I hereby declare on September 18, 2020, I caused to be electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to all of the parties via electronic service
 5
              I declare under penalty of perjury under the laws of the United States of America that the
 6
     foregoing is true and correct.
 7
              DATED: September 18, 2020, at Seattle, Washington.
 8

 9                                                          /s/ McKenna Filler
                                                           Mckenna Filler, Legal Practice Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND JOINT MOTION                                                FOSTER GARVEY PC
     TO EXTEND DEADLINES - 3                                                  1111 THIRD AVENUE, SUITE 3000

     Case No. 2:20-cv-00974-RSM                                             SEATTLE, WASHINGTON 98101-3292
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700

     FG:53924474.1
